Exhibit 10.1

 

Amendment Number Thirteen

 

To Application Services Agreement

 

December 1, 2008

 

--------------------------------------------------------------------------------


 

AMENDMENT NUMBER THIRTEEN

 

TO APPLICATION SERVICES AGREEMENT

 

This Amendment Number Thirteen (“Amendment”), effective as of December 1, 2008
(the “Effective Date”), is between Hawaiian Telcom Communications, Inc.
(“Hawaiian Telcom”) and Accenture LLP (“Accenture”).  Accenture and Hawaiian
Telcom may be referred to in the Amendment individually as “Party” and together
as “Parties.”

 

The Parties entered into that certain Application Services Agreement, effective
as of February 5, 2007 (the “Agreement”), which the Parties now desire to amend.

 

The Parties agree to modify and amend the Agreement, as follows:

 

1.               Amendment to ARTICLE II: Section 2.1, Agreement Term, is
modified to read, in its entirety, as follows:

 

“The term of this Agreement shall commence on the Effective Date and end
January 31, 2009, unless earlier terminated in accordance with the terms of this
Agreement (the “Term”).  The term of each of the initial Statements of Work is
set forth in the respective Statement of Work.  Any additional Statement of Work
shall specify its term.  If any Statement of Work has a stated term which
extends beyond the Term, the Term shall continue until the expiration of any
such Statement of Work for the purpose of completing such Statement of Work,
provided that it will not extend the term of any other Statement of Work.”

 

2.               Amendment to SOW Term:  The term for the Services and
Statements of Work are also deemed amended and extended to January 31, 2009 for
all Exhibits other than Exhibit B-1 (Recovery Services Statement of Work),
including the following Exhibits, as revised in writing by the Parties from time
to time:

 

(i)

 

Exhibit B-2, Enhancement Services SOW, provided that any variable resource
Change Orders shall expire according to the original date in the Change Order
unless otherwise extended in writing.

 

 

 

(ii)

 

Exhibit B-3, Application Management Services SOW

 

 

 

(iii)

 

Exhibit B-4, Cross-Functional Services SOW

 

 

 

(iv)

 

Exhibit B-5, Termination Assistance Services

 

 

 

(v)

 

Exhibit B-6, Billing Fallout Queue Management SOW

 

 

 

(vi)

 

Exhibit B-7, Infrastructure Management Services SOW

 

3.               Charges. Schedule A indicates the charges applicable during
this extension period.  The parties are currently engaged in a bid process to
migrate part or all of the scope of this Application Services Agreement to a new
Master Services Agreement (the “New Agreement”).  In the event that the New
Agreement is executed prior to January 31, 2009, the terms of the New Agreement
will supersede this Agreement for all migrated SOWs and the fixed monthly
charges specified in Schedule A for the migrated SOWs will be prorated
accordingly.

 

4.               Termination Assistance Services. For the avoidance of doubt,
Accenture acknowledges that it has received timely written notice from Hawaiian
Telcom of its election to receive Termination Assistance Services, and that
Hawaiian Telcom is not required to issue further notice of such election as a
result of the revised Term pursuant to this Amendment.

 

2

--------------------------------------------------------------------------------


 

5.               Defined Terms: Any terms not defined in this Amendment will
have the same meaning as in the Agreement.

 

6.               Effect of Amendment: Unless otherwise amended herein, all terms
and conditions of the Agreement, as previously amended, remain unmodified and in
full force and effect.

 

IN WITNESS WHEREOF, this Amendment has been duly executed by and on behalf of
the Parties hereto as of the Effective Date.

 

HAWAIIAN TELCOM COMMUNICATIONS, INC.

 

By:

/s/ Eric K. Yeaman

 

 

 

Name:

Eric K. Yeaman

 

 

Title:

President and CEO

 

 

Date:

November 28, 2008

 

ACCENTURE LLP

 

By:

/s/ Ciaran O’Flaherty

 

 

 

Name:

Ciaran O’Flaherty

 

 

Title:

Senior Executive

 

 

Date:

November 20, 2008

 

3

--------------------------------------------------------------------------------